UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:000-25911 Skinvisible, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0344219 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6320 South Sandhill Road, Suite 10, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number:702.433.7154 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $120,360 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.95,042,509 as of January 31, 2010. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 10 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 21 Item 9A(T). Controls and Procedures 21 Item 9B. Other Information 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accountant Fees and Services 29 PART IV Item 15. Exhibits, Financial Statement Schedules 30 2 Table of Contents PART I Item 1.Business Company Overview We develop innovativepolymer delivery vehicles and related compositions that holdactive ingredients on the skin for extended periods of time when applied topically. We designed a process for combining water soluble and insoluble polymers that is specificallyformulated to carry water insoluble active ingredients in water-based products without the use of alcohol, silicones, waxes, or other organic solvents. This enables active agents the ability to perform their intended functions for an extended period of time. Our polymer delivery vehicles, trademarked Invisicare®, allownormal skin respiration and perspiration. The polymer compositions we develop wear off as part of the natural exfoliation process of the skin's outer layer cells. We believe Invisicare® offers the following benefits: § Displays superior skin adherence for extended time periods § Non-occlusive yet resists water wash-off, respiration and perspiration § Increased efficacy of active ingredients § Allows for lower use levels of actives with increased persistence of effect § Offers advantage of controlled and/or sustained time-release § Highly compatible with a variety of actives and bases § Easy to emulsify § Formulates well at a cream, lotion, or spray viscosity § Non-irritating emulsion dries quickly with no greasy after-feel § Non-occlusive film forms protective barrier against environmental irritants § Broad polymer selection to meet application requirements § Offers “Life Cycle” management to core products with potential for new patent § Simplified manufacturing process Products that successfully incorporate Invisicare to date include antimicrobial hand sanitizer lotions, suncare products, skincare moisturizers, sunless tanning products as well as various dermatology products for various skin disorders. On an ongoing basis, we are seeking to develop polymer formulations that can successfully be incorporated into other products. Our primaryobjective is to license Invisicare to established brand manufacturers and marketers of prescription and over-the-counter productsin the dermatological, medical, cosmetic, andskincare markets. With the exception of sales to one vendor, our management’s policy is to only sell Invisicare to vendors that have executed a license agreement with us. We conduct our research and development in-house. We engage an outside party that currently handles all of our manufacturing and distribution needs. 3 Table of Contents Our Business Our core business is the research and development of products formulated with our patented technology Invisicare.Our continued focus is on the licensing of these products and developing new Invisicare technologies. Our focus has allowed us to expand our reputation amongst key dermatology, consumer goods and medical/surgical companies around the globe.It has also allowed us to branch out beyond dermatology into other medical areas that require topically delivered products. Our Products We intend to expand our product offerings. Currently we have over 30 topical products formulated with Invisicare available for licensing.Our products range from acne formations to sunscreens to surgical products. Licensing Opportunities Patented delivery system enhances life cycle management of topical products Skinvisible, developers of its polymer delivery system Invisicare® with numerous technology and product patents and patents pending, has the following product formulations available for licensing on an exclusive basis.Each product has achieved three year accelerated stability (120 days @ 40° C). ACNE: · Adapalene Cream & Gel (.1%, .3%)* · Clindamycin Hydrochloride Cream (1%)* · Retinoic Acid Cream & Gel (0.1%)* · Salicylic Acid Cream (2%) · Benzoyl Peroxide Cream (2.5% TBD) - Delivered with a sustained release which also allows for more or less active to be released over a longer period of time; - Reduced skin irritation from most actives; - Superior adherence; stays on the skin and does not rub off. ACTINIC KERATOSIS: · Imiquimod Lotion (2%, 3%)* - Delivered with a controlled release which also allows for more or less active to be released (8% to 80%) than the branded product (10%) and over a longer period of time; - Binds to the skin resisting rub off. ANTI-INFLAMMATORIES / ANALGESICS / ANTIPRURITICS: · Hydrocortisone Cream (.5%, 1%) · Triamcinolone / Acetonide (1%)* · Clobetasole Proprionate (0.05%)* · Betamethasone (1%)* · Pramoxine Cream (1%) · Menthol Spray / Roll-on / Cream (6%, 8%) · Ibuprofen Cream (5%, 10%) 4 Table of Contents - Formulations enhanced with Invisicare have the advantage of sustained release and adherence thereby delivering long-lasting results; - ie/ Release of Pramoxine is 3 times the branded product with 20% greater adherence. ANTI-FUNGALS: · Terbinafine Cream & Gel (1%) · Clotrimazole Cream (1%) · Naftifine Cream (1%)* - Formulated with sustained release to deliver efficacious results – ie/ Terbinafine cream can release over 4 times branded product; - Superior adherence properties. ANTIMICORBIAL HAND SANITIZERS / ANTISEPTICS: · Triclosan Lotion (1%) & Nonoxynol-9 /Tomadol 901 · First Aid Antiseptic Triclosan (1%) & Allantoin (1%) · Benzalkonium Chloride Lotion (0.13%) · Chlorhexidine Gluconate Lotion (4%) · Chlorhexidine Gluconate (2%) Pre-Surgical Prep - Antimicrobials bind to the skin for 4 hours even with multiple hand washings; - Anti-bacterial and anti-viral testing successfully completed on several formulations; - Pre-op preparation delivers on-going protection even with irrigation; No staining or odor with chlorhexidine formulations. ATOPIC DERMATITIS / SUPER MOISTURIZERS: · Non-Steroidal Atopic Dermatitis Cream Hyaluronic Acid (1%) · Skin Protectant Lotion with Allantoin (1%) · Ectoin Super Moisturizer · Urea Moisturizer (25% & 30%*) - Skinvisible’s creams and lotions hold on the skin while resisting wash-off and rub-off; - Invisicare polymers provide enhanced skin barrier function while still allowing the skin to breathe normally; - Formulations have a smooth, silky feel with no residual oily feeling; - Non-Steroidal Atopic Dermatitis Cream could be marketed with only a 510K in the United States and as a medical device in Canada.Some preliminary toxicity data is available. UVA / UVB SUNSCREENS: · Parsol 1789 (Avobenzone) - SPF 15 / 30 / 50 Lotion · Tinosorb S – SPF 15 / 30 / 50 Lotion - Photo-stability studies showed a minimum of 8 hours for both Invisicare sunscreen formulations; - Sunscreens remain bound longer than popular brands even after perspiring and swimming ie/ Skinvisible’s avobenzone SPF 30 remained 81% bound after 2 hours versus leading brands showing only 50% to 73%. Skinvisible’s Tinosorb sunscreen remained 87% bound vs a leading brand with 64% bound. 5 Table of Contents OTHER: · Incontinence / Diaper Barrier Cream DPHP (1% Dipalmitoyl hydroxyproline) - Skinvisible’s DPHP cream provides a protease inhibitor and a polymer delivery system that binds to the skin, creates a non-occlusive barrier, and that is resistant to wash off or rubbed off; - Invisicare polymers provide an excellent barrier function even on their own. · Skin Barrier Cream (WorkGluv) - Studies show WorkGluv barrier function resists penetration of many noxious chemicals and can protect hands from irritant contact dermatitis. · Scar Lotion with Onion Bulb - Onion Bulb Extract diminishes the appearance of scars and lightens discoloration. · Fragrance – Long Lasting Gel - A scent incorporated with Invisicare provides a long lasting fragrance in a gel formulation. · Sunless Tanner – Long Lasting Lotions (2.5%, 5% & 9%) - Skinvisible sunless tanners remain on the skin for 7 days versus 3 days for branded formulas along with a darker, more uniform tan with no orange color and an improved odor. · After Sun (Aloe) Cream - Skinvisible’s After Sun Cream delivers soothing aloe to help relieve sunburn. *prescription SUMMARY OF INVISICARE BENEFITS: · Independent studies proved that Invisicare holds active ingredients on the skin for up to 4+ hours; · Studies prove it resists wash off even after multiple hand washing and perspiration; · Invisicare can improve the efficacy of topical active ingredients; · Non-drying as it does not contain alcohol and other ingredients that can occlude the skin; · It gradually releases active ingredients thereby reducing skin irritation; · The release of actives can be controlled by Invisicare; slow release to fast release of the active; · Skin barrier studies prove it is non-occlusive, forming a protective barrier while allowing the skin to function normally; · Skinvisible formulations have a simplified manufacturing process, requiring no special equipment; · Invisicare offers product life cycle management advantages (i.e. new patents). 6 Table of Contents In April 2009, we announced that we have developed a hand sanitizing lotion that has proven effective in killing the H1N1 swine flu virus.Retroscreen Virology of London England conducted the studies with our hand sanitizer lotion called DermSafe®. The product demonstrated it had a greater than 99.99 % inactivation/kill on the H1N1 swine flu virus. We have a series of studies demonstrating that DermSafe kills a host of viruses and bacteria, including several influenza viruses such as H1N1 (“swine flu”), H3N2 and H5N1 (“avian bird flu virus”). The active ingredient in DermSafe is chlorhexidine gluconate, which has been used in hospitals worldwide for over fifty years as a pre-surgical hand scrub.DermSafe is available for licensing both commercially in healthcare and food services as well as for personal use (retail) worldwide. DermSafe has been approved for distribution by Health Canada and the company is implementing a plan to seek FDA approval in the US and worldwide. To assist with our approvals in the US, Canada and Europe we are conducing further human studies on the H1N1 virus. We successfully completed a new clinical study proving that our hand sanitizer lotion DermSafe kills/inactivates the H1N1 virus on humans.This in-vivo study proves that DermSafe meets the criteria set-out by internationally accepted study guidelines to show efficacy against the H1N1 “swine flu” virus. The study, performed at the independent testing laboratory Bioscience Laboratories, Inc., required that the subjects’ finger pads be contaminated with the H1N1 virus and then examined according to the American Society for Testing and Materials (ASTM) Standards.The results of the study proved that DermSafe killed the virus to the same detection level as 70% alcohol.In some countries, this study allows us to submit data for approval to include “Kills H1N1” on our product labels. This further confirms the efficacy of DermSafe as previously announced in an in-vitro study conducted at Retroscreen Virology, where DermSafe also achieved a 99.99% kill / inactivation of the H1N1 virus. Furthermore, DermSafe was also successfully tested in an in-vivo bacterial hand disinfection study using the European Standard Method.This study method is used in a number of countries in Europe and also in Canada for approval in the healthcare and food services industries.The results proved the efficacy of DermSafe against bacteria on artificially contaminated hands as compared to the reference product of 60% isopropanol, a typical alcohol used in hand sanitizers. License Agreements Set forth below are our current licensees, along with their developed products that contain our Invisicare product or our own products with Invisicare in the territories provided: Licensee Product Licensed Territories Status of Current Territories Marketed JD Nelson & Associates Safe4Hours®, an antimicrobial hand sanitizer US, Canada and Mexico US and Canada JD Nelson & Associates first aid antiseptic skin protectant US, Canada and Mexico US Sunless Beauty Solerra® sunless tanning products Global Global Panalab Internacional S.A. acne prescription formulations with the active ingredient adapalene Latin America Completing regulatory approvals; expected to market Q3, 2010. Embil Pharmaceuticals prescription acne products (Clindamycin HCL and Retinoic Acid formulations) Turkey parts of Asia (Indonesia, Malaysia, and the Philippines) and Azerbaijan, Kazakhstan, Kyrgyzstan, Turkmenistan, and Uzbekistan Seeking regulatory approval; expected to market in 2011 RHEI Pharmaceuticals NV first option to license the exclusive rights for Skinvisible's dermatology products China, Hong Kong and Taiwan Seeking regulatory approval Mayquest Pharmaceuticals PTE. Ltd. DermSafe Singapore, Indonesia, the Philippines, Thailand and Malaysia Received regulatory approval in Singapore to import and retail; seeking further approvals to sell commercially in Singapore and the balance of their territory Alto Pharmaceuticals DermSafe Canada Waiting for DIN approval for Commercial Use 7 Table of Contents Marketing Developments In January 2010, one of our licensees, JD Nelson and Associates LLC, announced that it has entered into a distribution agreement with Walgreens for their new product, Safe4Hours®First Aid Antiseptic Skin Protectant. This new product uses our patented Invisicare® technology and was launched in 7,000 Walgreens stores on January 15, 2010. The product, available in both a one and two ounce size, promotes healing of minor cuts, scrapes and burns as well as preventing the spread of bacteria including the super bug MRSA, a real health issue in hospitals, schools and for participants in sports. The product also protects and helps relieve chafed, chapped or cracked skin (dermatitis) as well as prevents and protects from the drying effects of wind and cold weather. Walgreens features the product both in the first aid section of their stores as well as at the pharmacy counter. In February 2010, JD Nelson and Associates LLC initiated a special marketing promotion in connection with the sale of Safe4Hours in Walgreens stores. The promotion includes prominent end-cap point of purchase displays which will profile Safe4Hours in 4,100 Walgreens. This heightened visibility along with a television advertising campaign is anticipated to educate consumers about the product’s benefits. Patent Developments We intend to continually generate new patents (intellectual property) on our Invisicare technology as well as on the dermatology and medical products we have formulated. To date we have received Patent approval for the Invisicare technology in the US (3), Australia, India, Japan and China with approvals expected shortly in Canada, Korea and Hong Kong. In addition to the Invisicare technology patent protection we also seek protection on certain finished product formulations initially in the US and then internationally. All patents with Invisicare are owned by Skinvisible. Patent protection is important to our company. Pharmaceutical companies are pursuing new or improved revenue streams along with protecting their own intellectual properties.Invisicare allows companies to sell a patent-protected product that has been revitalized with new benefits, giving them a new story to help combat generic competitors. A prescription dermatology product can generate sales of $100 plus million per year; some even $200 plus million – and that is why we believe the investment into a license with an Invisicare formulation is a very viable option for these companies. We continue to submit for patent protection worldwide for products formulated with Invisicare. 8 Table of Contents Status of Research and Development for New Applications We believe that the enhancement and extension of our existing products and the development of new product categories have contributed significantly to our growth to date and are necessary for our continued growth. Our management evaluates new ideas and seeks to develop new products and improvements to existing products to satisfy industry requirements and changing consumer preferences. We seek to identify trends in consumer preferences and to generate new product ideas. Specific to the objective of generating new products, we are continuing our research and development toward developing additional applications with Invisicare.: Competition While there is significant competition in the skincare products industry, our primary business objective is to license our technology and formulated products to manufacturers of Rx and OTC skincare products. Market research undertaken to date has indicated that, at present, there is reasonably limited competition for our polymer-based delivery systems and related technologies such as delivery vehicles and technologies that offer the same performance capabilities for topically administered products.Some delivery technology companies offer a new way to bring active ingredients to the skin topically such as foam technology. This is usually where it stops as Invisicare not only offers this delivery but also offers a sustained or controlled release of the active ingredient from the emulsion – a real plus if the active ingredient causes skin irritation. Trademarks In January 2002, we received trademark approval in the United States for the name "Invisicare" to identify our family of polymer delivery systems. We have filed this trade name with the Cosmetic, Fragrance and Toiletries Association ("CFTA") as an ingredient for use in skincare and cosmetic formulations. We have also applied and received trademark approval for the corporate logo “Skinvisible”. We are seeking to extend the protection of our trademarks in additional countries where we currently conduct business and those additional countries where we intend to conduct business. Employees We currently have five employees, including our sole officer Terry Howlett. All our employees with the exception of our bookkeeper are full-time employees. Research and Development Expenditures We incurred research and development expenditures of $0 in the fiscal year ended December 31, 2009, and $21,780 in the fiscal year ended December 31, 2008. 9 Table of Contents Government Regulation We are not subject to any significant or material federal or state government regulation in connection with the research and development and licensing of our innovative topical polymer-based delivery systems and technologies. With respect to our products under development, our licensing agreements require the licensee to seek all required approvals for marketing, distribution, and sale in the jurisdictions for which it is desired to make the product available should we succeed in developing a successful product. We are not subject to any significant or material environmental regulation in the normal operation of our business. Subsidiaries We conduct our operations through our wholly-owned subsidiary, Skinvisible Pharmaceuticals, Inc. Item 2.Properties Currently, we do not own any real estate. We are leasing our executive offices and research facility. We are located at 6320 South Sandhill Road, Suite 10, Las Vegas, Nevada 89120. Skinvisible Pharmaceuticals, Inc., our wholly-owned subsidiary, owns the manufacturing and laboratory equipment at this location. Item 3.Legal Proceedings Jost Steinbrhchel and Monique Steinbruchel v. Skinvisible, Case No. 09A588041 in the District Court, Clark County Nevada. Plaintiffs allege that we have not reimbursed Jost Steinbruchel for his expenses when he was a member of our board of directors and that Monica Steinbruchel loaned us $20,000 that has not been repaid.We are disputing these allegations. Aside from the above, we are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4.Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of our shareholders during the fourth quarter of our fiscal year ended December 31, 2009. 10 Table of Contents PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “SKVI” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending December 31, 2009 Quarter Ended High $ Low $ December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Fiscal Year Ending December 31, 2008 Quarter Ended High $ Low $ December 31, 2008 September 30, 2008 June 30, 2008 March 31, 2008 On March 1, 2010, the last sales price per share of our common stock was $0.11. 11 Table of Contents Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of December 31, 2009, we had 94,943,509 shares of our common stock issued and outstanding, held by 175 shareholders of record, other than those held in street name. 12 Table of Contents Dividends We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. In the event that a dividend is declared, common stockholders on the record date are entitled to share ratably in any dividends that may be declared from time to time on the common stock by our board of directors from funds legally available. There are no restrictions in our articles of incorporation or bylaws that restrict us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. Recent Sales of Unregistered Securities The information set forth below relates to our issuances of securities without registration under the Securities Act of 1933 during the reporting period which were not previously included in a Quarterly Report on Form 10-Q or Current Report on Form 8-K. During the three months ended December 31, 2009, we issued 400,429 restricted shares of our common stock as a result of entering into debt conversion agreements with lenders to convert total principal balances of $36,300 into equity. During the three months ended December 31, 2009 we issued 1,083,335 restricted shares of our common stock as a result of entering into loan conversion agreements with lenders to convert total principal balances and interest of $65,000 into equity. In connection with the conversion, warrants were also granted to purchase 541,668 shares of our common stock at a strike price of $0.10 per share that expire on December 12, 2012. During the three months ended December 31, 2009, we issued options to purchase 2,370,000 shares of our common stock at $0.08 per share under our 2006 Stock Option Plan to employees and consultants. During the three months ended December 31, 2009, we issued Debt Conversion agreements to three employees, including Mr. Terry Howlett.The Debt Conversion agreements allow the holders to convert up to $161,933 in debt into shares of our common stock at $0.06 per share at any time up and until December 6, 2010.If the debt is converted into equity, these employees will be granted Warrant agreements for the right to purchase an aggregate of 1,214,442 shares of common stock at a strike price of $0.10 per share if exercised within 3 years of the debt conversion. On April 21, 2009, we modified the exercise price on all of our outstanding options issued prior to March 31, 2009 to $0.04 per share. These securities were issued pursuant to Section 4(2) of the Securities Act and/or Rule 506 promulgated thereunder. The holders represented their intention to acquire the securities for investment only and not with a view towards distribution. The investors were given adequate information about us to make an informed investment decision. We did not engage in any general solicitation or advertising. We directed our transfer agent to issue the stock certificates with the appropriate restrictive legend affixed to the restricted stock. 13 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans The following table provides information about our compensation plans under which shares of common stock may be issued upon the exercise of options as of December 31, 2009. In July 2006, we adopted the 2006 Skinvisible, Inc. Stock Option Plan, which provides for the grant of incentive stock options, non-qualified stock options, stock appreciation rights, restricted stock, performance shares and performance units, and stock awards our officers, directors or employees of, as well as advisers and consultants. This plan was confirmed by our stockholders on August 7, 2006 at the annual shareholders meeting. Under the 2006 Skinvisible, Inc. Stock Option Plan, we reserved 10,000,000 shares of common stock for the granting of options and rights. Equity Compensation Plans as of December 31, 2009 A B C Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and right Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (A)) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders - Total Item 6.Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. 14 Table of Contents Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Results of Operations for the Years Ended December 31, 2009 and 2008 Revenues Our total revenue reported for the year ended December 31, 2009 was $287,269, a sharp decrease from $599,621 for the year ended December 31, 2008.The decrease in revenues for the year ended December 31, 2009 from the prior year is attributable to decreased sales of polymers to our licensees. Cost of Revenues Our cost of revenues for the year ended December 31, 2009 decreased to $51,462 from the prior year when cost of revenues was $101,061. The decrease in our cost of revenues for the year ended December 31, 2009 from the prior year is attributable to decreased sales of polymers. Gross Profit Gross profit for the year ended December 31, 2009 was $235,807, or approximately 82% of sales. Gross profit for the year ended December 31, 2008 was $498,560, or approximately 83% of sales. 15 Table of Contents Operating Expenses Operating expenses increased to $1,633,791 for the year ended December 31, 2009 from $1,449,640 for the year ended December 31, 2008. Our operating expenses for the year ended December 31, 2009 consisted of depreciation and amortization expenses of $25,755 and selling, general and administrative expenses of $1,608,036. Our operating expenses for the year ended December 31, 2008 consisted of depreciation and amortization expenses of $194,144, and selling, general and administrative expenses of $1,255,496. Other Expenses We paid more in interest expenses for the year ended December 31, 2009 than in the prior year ended 2008, resulting in total other expenses of $349,712 as compared with $218,760 for the prior year. Net Loss Net loss for the year ended December 31, 2009 was $1,747,696 compared to net loss of $1,169,840 for the year ended December 31, 2008. Liquidity and Capital Resources As of December 31, 2009, we had total current assets of $52,383 and total assets in the amount of $244,407. Our total current liabilities as of December 31, 2009 were $1,093,969.We had a working capital deficit of $849,562 as of December 31, 2009. Operating activities used $350,507 in cash for the year ended December 31, 2009. Our net loss of $1,747,696 combined with a decrease inaccrued interest of $6,110 was the primary component of our negative operating cash flow, offset mainly by stock based compensation of $625,686, interest expense paid with common stock of $234,524, increase in accounts payable and accrued liabilities of $272,565, and decrease in prepaid royalty of $180,000. Cash flows used by investing activities during the year ended December 31, 2009 was $129,536.Cash flows provided by financing activities during the year ended December 31, 2009 amounted to $499,849 and consisted primarily of $168,485 as proceeds from the issuance of convertible notes payable,offset by payments of $2,136 on related party loans. In order to preserve needed cash to operate our business, we have sought to and have been successful in converting certain of our debt into equity of our company.During the fourth quarter ended December 31, 2009, a total of $307,500, represented by loans, accrued compensation and expenses, has been converted into equity under various rates and terms. We can provide no assurance that we will be able to convert other debt in our company under similar arrangements, or at all, in the future.If we are unable to convert our debt into equity, or raise capital to cover our liabilities, we may not be able to continue as a going concern. 16 Table of Contents Based upon our current financial condition, we do not have sufficient cash to operate our business at the current level for the next twelve months. We intend to fund operations through increased sales and debt and/or equity financing arrangements, which may be insufficient to fund expenditures or other cash requirements. We plan to seek additional financing in a private equity offering to secure funding for operations. There can be no assurance that we will be successful in raising additional funding. If we are not able to secure additional funding, the implementation of our business plan will be impaired. There can be no assurance that such additional financing will be available to us on acceptable terms or at all. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have incurred cumulative net losses of approximately $18,685,421 since our inception and require capital for our contemplated operational and marketing activities to take place. Our ability to raise additional capital through the future issuances of the common stock is unknown. The obtainment of additional financing, the successful development of our contemplated plan of operations, and our transition, ultimately, to the attainment of profitable operations are necessary for us to continue operations. The ability to successfully resolve these factors raise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements do not include any adjustments that may result from the outcome of these aforementioned uncertainties. Off Balance Sheet Arrangements As of December 31, 2009, there were no off balance sheet arrangements. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. 17 Table of Contents Revenue Recognition Revenues are recognized during the period in which the revenues are earned. Costs and expenses are recognized during the period in which they are incurred. Product sales - Revenues from the sale of products are recognized when title to the products are transferred to the customer and only when no further contingencies or material performance obligations are warranted, and thereby have earned the right to receive reasonably assured payments for products sold and delivered. Royalty sales – The Company also recognizes royalty revenue from licensing its patent and trademarks, only when earned, with no further contingencies or material performance obligations are warranted, and thereby have earned the right to receive and retain reasonably assured payments. Distribution and license rights sales – The Company also recognizes revenue from distribution and license rights only when earned, with no further contingencies or material performance obligations are warranted, and thereby have earned the right to receive and retain reasonably assured payments. Costs of Revenue – Cost of revenue includes raw materials, component parts, and shipping supplies. Shipping and handling costs is not a significant portion of the cost of revenue. Fixed Assets Fixed assets are stated at cost less accumulated depreciation. Depreciation is provided principally on the straight-line method over the estimated useful lives of the assets, which are generally 3 to 10 years. The cost of repairs and maintenance is charged to expense as incurred. Expenditures for property betterments and renewals are capitalized. Upon sale or other disposition of a depreciable asset, cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in other income (expense). We periodically evaluate whether events and circumstances have occurred that may warrant revision of the estimated useful life of fixed assets or whether the remaining balance of fixed assets should be evaluated for possible impairment. We use an estimate of the related undiscounted cash flows over the remaining life of the fixed assets in measuring their recoverability. 18 Table of Contents Goodwill and Intangible Assets Beginning January 1, 2002, we adopted Statement of Financial Accounting Standards (“SFAS”) No. 142, “Goodwill and Other Intangible Assets”. According to this statement, goodwill and intangible assets with indefinite lives are no longer subject to amortization, but rather an annual assessment of impairment by applying a fair-value based test. Fair value for goodwill is based on discounted cash flows, market multiples and/or appraised values as appropriate. Under SFAS No. 142, the carrying value of assets are calculated at the lowest level for which there are identifiable cash flows. SFAS 142 requires us to compare the fair value of the reporting unit to its carrying amount on an annual basis to determine if there is potential impairment. If the fair value of the reporting unit is less than its carrying value, an impairment loss is recorded to the extent that the fair value of the goodwill within the reporting unit is less than its carrying value. Upon adoption and during 2002, we completed an impairment review and did not recognize any impairment of goodwill and other intangible assets already included in the financial statements. We expect to receive future benefits from previously acquired goodwill over an indefinite period of time. Accordingly, beginning January 1, 2002, we have foregone all related amortization expense. Prior to January 1, 2002, we amortized goodwill over an estimated useful life ranging from 3 to 15 years using the straight-line method. Recently Issued Accounting Pronouncements In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133,” (SFAS “161”) as amended and interpreted, which requires enhanced disclosures about an entity’s derivative and hedging activities and thereby improves the transparency of financial reporting.Disclosing the fair values of derivative instruments and their gains and losses in a tabular format provides a more complete picture of the location in an entity’s financial statements of both the derivative positions existing at period end and the effect of using derivatives during the reporting period.Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under Statement 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows.SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008.Early adoption is permitted. At September 30, 2008, we did not have any derivative instruments or hedging activities. Management is aware of the requirements of SFAS 161 and will disclose when appropriate. In May 2008, the FASB issued SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles.”SFAS 162 will provide framework for selecting accounting principles to be used in preparing financial statements that are presented in conformity with U.S. generally accepted accounting principles (GAAP) for nongovernmental entities.SFAS 162 will be effective 60 days following the Securities and Exchange Commission’s approval of the Public Company Accounting Oversight Board (“PCAOB”) amendments to AU Section 411.We do not expect the adoption of SFAS 162 will have a material impact on our financial condition or results of operation. In May 2008, the FASB issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts – an interpretation of FASB Statement No. 60.”SFAS 163 requires that an insurance enterprise recognize a claim liability prior to an event of default (insured event) when there is evidence that credit deterioration has occurred in an insured financial obligation.This Statement also clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement to be used to account for premium revenue and claim liabilities. Those clarifications will increase comparability in financial reporting of financial guarantee insurance contracts by insurance enterprises. This Statement requires expanded disclosures about financial guarantee insurance contracts. The accounting and disclosure requirements of the Statement will improve the quality of information provided to users of financial statements.SFAS 163 will be effective for financial statements issued for fiscal years beginning after December 15, 2008.We do not expect the adoption of SFAS 163 will have a material impact on our financial condition or results of operation. Item 7A.Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. 19 Table of Contents Item 8.Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2009and 2008; F-3 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008; F-4 Consolidated Statement of Stockholders’ Equity for the years ended December 31, 2009 and 2008; F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008; F-6 Notes to Consolidated Financial Statements 20 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Skinvisible, Inc. Las Vegas, Nevada We have audited the accompanying consolidated balance sheet of Skinvisible, Inc. as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Skinvisible, Inc. as of December 31, 2009 and 2008, and the consolidated results of its operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. Absent the successful completion of one of these alternatives, the Company’s operating results will increasingly become uncertain.The financial statements do not contain any adjustments that might result from the outcome of this uncertainty. Sarna & Company, CPA’s April 8, 2010 Westlake Village, California F-1 Table of Contents SKINVISIBLE, INC.
